Citation Nr: 1101739	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1955.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied service 
connection for a right eye injury.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

I.  Service Treatment Records (STRs)

The Veteran contends that he suffered three separate injuries to 
his right eye during service:  (1) on or about March 15, 1953, 
when he was hit in the eye by a 50 caliber shell casing during 
boot camp at Ft. Lewis, Washington; (2) on or about July 15, 
1953, while he was stationed at Camp Roberts, California; and (3) 
on or about October 15, 1954, when he was hit in the eye by a 30 
mm shell casing at Ft. Ord.  The Veteran claims that he was 
treated for his 1953 right eye injury at Madigan Army Hospital.  
A March 2009 lay statement by another soldier claims that the 
Veteran was struck in the eye by a branch during leadership 
school at Camp Roberts.

The RO obtained the Veteran's STRs from the National Personnel 
Records Center (NPRC), but it appears that these records are 
incomplete.  Furthermore, it is unclear whether the search for 
service records included Madigan Army Hospital records.  Thus, 
additional efforts should be undertaken to attempt to obtain any 
additional service-related records.




II.  Additional Records

In a statement attached to the June 2009 Form 9, the Veteran 
claimed that he submitted to numerous employment examinations 
between January 1955 and November 1997, and that these 
examinations noted damage to his right eye.  In a letter dated 
May 2010, the RO asked the Veteran to submit copies of these 
examinations.  The Veteran responded that he did not have the 
records.  There is no indication that the RO asked the Veteran 
for a release or made any effort to request these records from 
the Veteran's former employers, notwithstanding the fact that the 
Veteran identified the employers.  VA must attempt to obtain 
those records. See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Request the Veteran's service treatment 
records from the National Personnel 
Records Center (NPRC), to include the 
Veteran's treatment for a right eye injury 
at Madigan Army Hospital in 1953.

2.	Request a signed release from the Veteran 
and, if such is obtained, request all 
medical examination and treatment reports 
from Phillips Petroleum from 1955 to 1961; 
the University of Idaho from 1957; Thykol 
Company from 1955; Becker Corporation from 
1972 to 1975; and Monsanto Corporation 
from 1975 to 1997.  A copy of any negative 
response(s) should be included in the 
claim file.

3.	Then, schedule the Veteran for a VA 
examination for disabilities of the eye by 
an appropriate medical professional.  The 
report of examination should include a 
detailed account of all manifestations of 
all right eye disabilities found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner must review the evidence of 
record, diagnose any current right eye 
disabilities, and provide an opinion as to 
whether any currently diagnosed right eye 
disability is at least as likely as not 
(50 percent or greater probability) 
related to an injury during active 
service.

The claim folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

4.	Readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



